Citation Nr: 9917072	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  94-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of fracture of the left third metatarsal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from March 1950 to April 1953.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1993 rating decision from the St. 
Paul, Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that no change in the evaluation of 
service-connected fracture of the third left metatarsal was 
warranted. 


REMAND

In an August 1996 decision, the Board remanded the veteran's 
claim for an increased evaluation for service-connected 
residuals of fracture of the left third metatarsal for 
further development to include obtaining medical records and 
a VA examination.  In a September 1996 letter, the RO 
requested that the veteran identify all VA and non-VA health 
care providers who treated him for his ankle and foot 
complaints.  The veteran has not responded to this request.  
A VA examination was scheduled in December 1996, but the 
veteran failed to report for such. 

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  However, unlike 
in original compensation claims, when the claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Id.  The 
record does not contain the notice to the veteran of the 
scheduled examination or any indication of whether the 
veteran was notified of the consequences of failing to report 
for such.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service for his ankle and foot 
complaints.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2. The RO should schedule the veteran for a 
VA examination by a board certified 
specialist in orthopedics, if available, 
to determine the current nature and 
extent of any residuals of the fracture 
of the left third metatarsal.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner should perform 
any testing necessary to provide an 
assessment of the veteran's condition, 
including x-rays and range of motion 
studies.  The examiner should identify 
any objective evidence of pain or 
functional loss due to pain associated 
with the service connected disability.  
The physician should also be requested to 
provide an opinion as to whether it is 
at least as likely as not that pain could 
significantly limit functional ability of 
the left ankle and foot.  The examiner 
should also identify any objective 
evidence of social and industrial 
impairment resulting from the veteran's 
service connected disability.  A complete 
rationale for any opinion expressed must 
be provided.  The appellant is hereby 
advised that failure to cooperate by 
reporting for examinations may result in 
the denial of his claim. 38 C.F.R. § 
3.655 (1997).

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should associate with the claims 
folder the notice of the examination, 
sent to the appellant.  Such notices 
should include the provisions of 38 
C.F.R. § 3.655.

5. The RO should then adjudicate the claim 
for an increased evaluation for service-
connected residuals of a fracture of the 
left third metatarsal.  If the claim 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case which summarizes the 
pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










